Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a radiation part, a light receiving part, a fringe generation part, a reflection member, a calculation part in claims 1, 11, & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 13, the applicant claims “a calculation part that calculates a profile of the workpiece on the basis of an output of the light receiving part,” without providing an algorithm or any such explanation as to how it is done. Therefore, the applicant has failed to adequately to meet the written description requirement for the claim limitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the applicant claims “a calculation part that calculates a profile (Curvatures and shapes) of the workpiece on the basis of an output of the light receiving part,” which the examiner has found “a calculation part” is to be interpreted under 112f. However, the applicant has not properly described an algorithm or method for performing the function of the part as claimed. Thus, this leaves the scope of the claim indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandig et al (PGPub 2020/0041252) (Sandig).
	Regarding Claim 1, Sandig discloses a displacement detection apparatus (Fig. 5A), comprising: 
	a radiation part (321) that irradiates a workpiece (310) displaceable in a predetermined displacement direction (X) with light; 
a light receiving part (325) that receives a reflected light generated when the light radiated by the radiation part is reflected on the workpiece; and 
a fringe generation part (335) that includes a generation means for generating fringes on a light receiving surface of the light receiving part when the light receiving part receives the reflected light from the workpiece (Paragraph 81), 
wherein the fringe generation part and the light receiving part are arranged such that the fringe generation part and the light receiving part are parallel to the displacement direction, or parallel to a virtual image of the displacement direction (See fig. 5A).  The parts are shown to be parallel to the displacement directions.
	Regarding Claim 2, Sandig discloses the aforementioned. Further, Sandig discloses wherein the fringe generation part includes a diffraction grating (Paragraph 81) with a plurality of apertures as the generation means, and generates fringes on the light receiving surface with the reflected light passing through the apertures (Paragraph 66). As stated the mixing grating can be a transmission phase grating or reflection phase grating. Reflection phase gratings by definition have a plurality of apertures that generate fringes. 
Regarding Claim 6, Sandig discloses the aforementioned. Further, Sandig discloses wherein the fringe generation part includes, as the generation means, a plurality of image forming elements arranged in a row adjacent to each other along the displacement direction. In a reflection type phase grating the apertures between the bars would qualify as applicant’s plurality of image forming elements. The light transmitted through the grating after being mixed will form an “image” on the sensor in the form of a diffraction pattern.
Regarding Claim 11, Sandig discloses the aforementioned. Further, Sandig discloses a reflection member (336 & 338) that reflects the reflected light from the workpiece toward the fringe generation part (Paragraph 81), wherein the fringe generation part and the light receiving part are arranged such that the fringe generation part and the light receiving part are parallel to a virtual image of the displacement direction as seen from the reflection member. The virtual image of the reflectors would be behind the reflectors thus meeting the limitation. 

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (Changxing Zhang, Xuelin Dong, Xue Feng, and Keh-Chih Hwang, "Multiwavelength shearing interferometry for measuring the slopes, curvatures, and shapes of thin films/substrate systems," Opt. Lett. 38, 5446-5449 (2013)) (Zhang).
Regarding Claim 13, Zhang discloses a shearing interferometer, comprising:
a displacement sensor (Fig. 2a) that includes: 
a) a radiation part (LD1, LD2, … LDk) for irradiating a workpiece (Specimen), which is displaceable in a predetermined displacement direction, with light. In this case the displaceable direction is the profile direction which would be along the optical axis;
 b) a light receiving part (CCD) for receiving a reflected light generated when the light radiated from the radiation part is reflected on the workpiece, and 
c) a fringe generation part (G1 & G2) including a generation means for generating fringes on a light receiving surface of the light receiving part when the light receiving part receives the reflected light from the workpiece (Pg. 5446, right column); and 
a calculation part that calculates a profile (Curvatures and shapes) of the workpiece on the basis of an output of the light receiving part (Pg. 5447, left  column, 2nd paragraph); 
wherein the fringe generation part and the light receiving part are arranged such that the fringe generation part and the light receiving part are parallel to the displacement direction, or parallel to a virtual image in the displacement direction.  As can be seen in fig. 2(a) the gratings and CCD are parallel to the optical axis of the light going to the specimen which would be the direction of displacement of the profile is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5, 7, 8, & 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandig.
	Regarding Claim 3, Sandig discloses the aforementioned. Sandig describes the grating as being a transmissive phase grating but fails to explicitly disclose wherein the fringe generation part includes a substrate on which a plurality of steps are formed as the generation means, and generates fringes on the light receiving surface with the reflected light transmitted through the steps;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sandig with disclose wherein the fringe generation part includes a substrate on which a plurality of steps are formed as the generation means, and generates fringes on the light receiving surface with the reflected light transmitted through the steps because this is one of many forms a transmissive phase grating can take and it would be obvious to use this type based upon cost and availability of parts. 
	Regarding Claim 4, Sandig discloses the aforementioned. Further, the gratins of Sandig would have a plurality of the generation means arranged at predetermined intervals. Sandig fails to explicitly disclose a distance between the fringe generation part and a radiation plane of the radiation part has the same length as a distance between the fringe generation part and the light receiving surface;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sandig with a distance between the fringe generation part and a radiation plane of the radiation part has the same length as a distance between the fringe generation part and the light receiving surface because this is trivial for one of ordinary skill in the art and the arrangement of parts and positioning would be chosen based upon the desired size of the apparatus and the focusing length of the various optics among other reasons. 
Regarding Claim 5, Sandig discloses the aforementioned. Further, the gratings of Sandig would have a diffraction grating with a plurality of apertures as the generation means, the plurality of aperture are arranged at predetermined intervals. Sandig fails to explicitly disclose a distance between the fringe generation part and a radiation plane of the radiation part has the same length as a distance between the fringe generation part and the light receiving surface;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sandig with a distance between the fringe generation part and a radiation plane of the radiation part has the same length as a distance between the fringe generation part and the light receiving surface because this is trivial for one of ordinary skill in the art and the arrangement of parts and positioning would be chosen based upon the desired size of the apparatus and the focusing length of the various optics among other reasons. 
Regarding Claim 7, Sandig discloses the aforementioned. Further, Sandig discloses wherein the fringe generation part includes a plurality of diffraction gratings (333.2, 335, 333.1, 333.4) arranged to be parallel to the displacement direction or to the virtual image, having a plurality of apertures formed therein as the generation means but fails to explicitly disclose the intervals between the apertures of the diffraction gratings are different from each other;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sandig with the intervals between the apertures of the diffraction gratings are different from each other because the period of the gratings would be chosen based upon the angle the diffraction orders need to be directed too and the wavelengths being diffracted. 
Regarding Claim 8, Sandig discloses the aforementioned but fails to explicitly disclose wherein the light receiving part includes a photodiode array in which a plurality of photodiodes for detecting the reflected light are arrayed;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sandig with wherein the light receiving part includes a photodiode array in which a plurality of photodiodes for detecting the reflected light are arrayed because a photodiode array is functionally equivalent to a CCD and would be chosen based on factors such as cost and availability. 
Regarding Claim 12, Sandig discloses the aforementioned.  Further, Sandig discloses wherein the radiation part irradiates the workpiece with line-shaped light;
The distribution of the light diffracted from the splitting grating (331) would be roughly line shaped alone the mearing standard (310);
Sandig fails to explicitly disclose the fringe generation part generates fringes on the light receiving surface that can detect a position in two orthogonal axes;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sandig with the fringe generation part generates fringes on the light receiving surface that can detect a position in two orthogonal axes being able to sense displacement in multiple directions would make the apparatus more versatile and useful in many different applications. 
Allowable Subject Matter
Claims 9 & 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 9 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the generation means is arranged in such a way that the intervals between adjacent generation means along the displacement direction are random, in combination with the rest of the limitations of the claim. 
Claim 10 is allowable based upon its dependency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 28, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886